Order entered March 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01369-CV

                          IN THE INTEREST OF M.K.M., A CHILD

                      On Appeal from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-12692

                                             ORDER
       By order dated February 12, 2019, we directed court reporter Elizabeth Neve Griffin to

file either the reporter’s record of the October 29, 2018 trial or written verification she had filed

in the trial court a contest to appellant’s declaration of inability to pay and a statement as to the

status of the contest. To date, Ms. Griffin has not responded.

       As it appears a contest was not filed, we ORDER Ms. Griffin to file the record without

prepayment of costs no later than April 5, 2019.

       We DIRECT the Clerk of the Court to send a copy of this order to the Honorable Sandra

Jackson, Presiding Judge of the 302nd Judicial District Court; Ms. Griffin; and, the parties.

                                                       /s/    KEN MOLBERG
                                                              JUSTICE